Dawson, J.
(dissenting) : I cannot assent to the conclusions of the majority. The legislature will meet again in a few months and doubtless would pay the petitioner’s claim in the regular way, by a specific appropriation made by law, as all other proper claims against the state are paid. A house concurrent resolution is not a law. The constitution takes no cognizance of such a resolution and does not define it. A resolution is a declaration of opinion, or the expression of a purpose — nothing more. In the Session Laws of 1917 are concurrent resolutions expressing the compliments of the house and senate to Hon. Charles F. Scott (ch. 339) ; expressing condolences on the death,of Frank Edimer McFarland (ch. 345) ; requesting the Kansas senators and representatives in congress to vote for woman suffrage (ch. 351), etc. There are twenty-eight pages of concurrent resolutions in the Session Laws of 1913, the subject matter ranging all the way from memorials to the president on the high cost of living (ch. 341), to denunciations of “log rolling” and “pork barrel” raids on the national treasury (ch. 340). And the decision in this case raises all that sort of stuff to the dignity of legislation!
The constitution recognizes joint resolutions, but the resolution here under scrutiny does not pretend to be a joint resolution. ( What the constitution does say is that no money can be drawn out of the state treasury except pursuant to a specific appropriation made by law; and it says also that no law shall be enacted except by bill. (In re Swartz, Petitioner, 47 Kan. 157, 27 Pac. 839.) Again, the constitution says that every bill shall have an enacting clause, and that it shall plainly run like this: “Be it enacted by the legislature of the state of Kansas.” Compliance with that provision of the con*709stitution is wanting in the resolution. The familiar, effective and summary way of killing a bill in the legislature is by striking out its enacting clause.
I know quite well that the spirit of our time is to give regard to the substance and not to'the form of things. I trust I am in accord with that spirit; but disregard of fundamentals is not a true interpretation of that spirit. Every change does not necessarily lead to progress. There are a few plain, positive restrictions upon the delectable task of getting money out of the state treasury which the constitution requires to be observed, and which it will be mischievous to disregard. A resolution of the two houses of the legislature to apropriate money is merely a declaration of the house and senate that they intend to see to it that a law to that effect will be duly enacted. The student who cares to investigate this subject will find that the Kansas legislative custom is to follow up these resolutions to draw money from the state treasury with specific items of appropriation to that effect. These are usually inserted in the miscellaneous appropriation, acts. For example, a senate concurrent resolution to appropriate $6,000 for a statue of Governor Glick (Laws 1913, ch. 364) was followed by an item in the miscellaneous appropriation act to the same effect. (Laws 1913, ch. 60, item 34.) In discussing the necessity of following up this resolution with a corresponding item in the miscellaneous appropriation bill, the member from Atchison (Hon. J. W. Orr) said: “All the resolution amounts to is three cheers for Governor Glick.” In 1903, the house concurrent resolution authorizing a statue of John J. Ingalls (House Journal, 1535, 1612; Senate Journal, 843, 844) was followed by a specific item appropriating $6,000 in a formal act of the legislature. (Laws 1903, ch. 35, item 138.) See, also, Laws 1913, ch. 364; and Laws 1913, ch. 60, item 54. Such illustrations could be indefinitely extended.
Mandamus is a discretionary writ. It should seldom issue in any gravely debatable case. The courts, the legislature and the executive officers aré all solemnly sworn to uphold and defend the constitution. If we are to have and maintain a constitutional government, we must stand by it, and not whittle it away so that it will mean nothing but a few glittering generalities.
West, J., joins in the dissent.